Citation Nr: 1548417	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for accrued benefits purposes or by reason of substitution.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  He died on March [redacted], 2009.  The Appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2015, the Board remanded this case so that a hearing before the Board could be scheduled.  A September 1, 2015 letter, sent to the Appellant's last known mailing address, advised him that a hearing had been scheduled for October 23, 2015.  The Board finds that there was substantial compliance with the August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Appellant did not appear for the scheduled hearing, despite receiving notice of the hearing at his last known mailing address.  The letter was not returned as undeliverable.  Under these circumstances, the Appellant is presumed to have received it.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting U.S. v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular). 

As the Appellant was properly notified of the time, date and location of his scheduled hearing and failed to appear, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

In February 2008, prior to his death, the Veteran filed a claim for SMC.  He died on March [redacted], 2009, prior to the adjudication of his claim.  

In October 2009, the Appellant submitted a VA Form 21-601, Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary.  The AOJ denied the claim in a June 2010 administrative decision.  The appellant perfected a timely appeal of that decision.  

The statute concerning accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  The amendment created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  This allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Under newly promulgated regulations, effective October 6, 2014, the Appellant's claim for accrued benefits, received within a year of the Veteran's death in March 2009, satisfies the requirement of a pending claim for substitution.  See 79 Fed. Reg. 52982 (Sept. 5, 2014), effective October 6, 2014, to be codified at 38 C.F.R.    § 3.1010(g) ("A claim is considered to be pending if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim.").  Additionally, because the Appellant filed for accrued benefits within a year of his father's death, and had an appeal for accrued benefits pending before the Board at the time the new regulations were promulgated on October 6, 2014, he is considered to have timely made a request for substitution.  See 79 Fed. Reg. 52982, effective October 6, 2014, to be codified at 38 C.F.R. § 3.1010(c)(2) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died.").

Because substitute claimants are afforded additional procedural rights, including the submission of new evidence, adjudicating the appeal before the AOJ issues a decision on substitution would prejudice the appellant, specifically because the June 2010 administrative decision expressly stated that the AOJ would not consider any received from the Appellant after the Veteran's death.  

Thus, the AOJ must adjudicate the issue of substitution in the first instance.  38 C.F.R. § 3.1010(e)(1) (stating that the AOJ "will provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the Appellant is an eligible substitute claimant.  He must be provided notice in accordance with § 3.103(b)(1).

2.  If the Appellant is found to be an eligible substitute claimant, issue a new VCAA letter with regard to his appealed claim, to include informing him that he may submit additional information and evidence pertaining to the Veteran's net worth, medical expenses, income, and whether he was in the need of aid and attendance during the pendency of his claim for SMC.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




